--------------------------------------------------------------------------------

A G R E E M E N T is to be effective as of the 2nd day of December, 2013, by and
between Green Arrow Consulting, LLC, maintaining its principal offices at 78552
Pompeii Ct. La Quinta, CA 92253 (hereinafter referred to as "Green Arrow
Consulting, LLC") and Solaris Power Cells, Inc., which maintains its principal
offices at 3111 East Tahquitz Way, Palm Springs, CA 92262, (hereinafter referred
to as "Client").

W I T N E S E T H:

WHEREAS, Green Arrow Consulting, LLC is engaged in the business of providing and
rendering public relations and communications services, and has knowledge,
expertise and personnel to render the requisite services to Client; and

WHEREAS, Client is desirous of retaining Green Arrow Consulting, LLC for the
purpose of obtaining public relations and corporate communications services, so
as to better, more fully and more effectively deal and communicate with its
shareholders and the investment community.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, it is agreed as follows:

Engagement of Green Arrow Consulting, LLC. Client herewith engages Green Arrow
Consulting, LLC, and Green Arrow Consulting, LLC agrees to render to Client
public relations, communications, advisory and consulting services, detailed
more fully in the SCHEDULE A-2 addendum.

The consulting services to be provided by Green Arrow Consulting, LLC shall
include, but are not limited to, the development, implementation and maintenance
of an ongoing program to increase the investment community's awareness of
Client's activities and to stimulate the investment community's interest in
Client. Client acknowledges that Green Arrow Consulting, LLC's ability to relate
information regarding Client's activities is directly related to the information
provided by Client to Green Arrow Consulting, LLC.

Client acknowledges that Green Arrow Consulting, LLC will devote such time as is
reasonably necessary to perform the services for Client, having due regard for
Green Arrow Consulting, LLC's commitments and obligations to other business for
which it performs consulting services.

Term and Termination. This Agreement shall be for a period of open months,
commencing on the effective date hereof. If the parties hereto desire to extend
the relationship, the parties will renew this Agreement or enter into a new
Agreement.

Treatment of Confidential Information. Company shall not disclose, without the
consent of Client, any financial and business information concerning the
business, affairs, plans and programs of Client which are delivered by Client to
Green Arrow Consulting, LLC in connection with Green Arrow Consulting, LLC's
services hereunder, provided such information is plainly and prominently marked
in writing by Client as being confidential (the "Confidential Information").
Green Arrow Consulting, LLC will not be bound by the foregoing limitation in the
event:

(I)

The Confidential Information is otherwise disseminated and becomes public
information,

or

(II)

Green Arrow Consulting, LLC is required to disclose the Confidential Information
pursuant to a subpoena or other judicial order.

Representation by Green Arrow Consulting, LLC of Other Clients. Client
acknowledges and consents to Green Arrow Consulting rendering public relations,
consulting and/or communications services to other clients of Green Arrow
Consulting, LLC engaged in the same or similar business as that of Client.

Indemnification by Client as to Information Provided to Green Arrow Consulting,
LLC. Client acknowledges that Green Arrow Consulting, LLC, in the performance of
its duties, will be required to rely upon the accuracy and completeness of
information supplied to it by Client's officers, directors, agents and/or
employees. Client agrees to indemnify, hold harmless and defend Green Arrow
Consulting, LLC, its officers, agents and/or employees from any proceeding or
suit which arises out of or is due to the inaccuracy or incompleteness of any
material or information supplied by Client to Green Arrow Consulting, LLC.

--------------------------------------------------------------------------------

Indemnification by Green Arrow Consulting, LLC. Green Arrow Consulting, LLC
agrees to indemnify, hold harmless and defend Client, its officers, agents
and/or employees from any proceeding or suit which arises out of or is due to
the actions, negligent or otherwise, of Green Arrow Consulting, LLC, its
subsidiaries, agents, employees or affiliates in the performance of its
obligations under the Agreement.

Independent Contractor. It is expressly agreed that Green Arrow Consulting, LLC
is acting as an independent contractor in performing its services hereunder.
Client shall carry no workers compensation insurance or any health or accident
insurance on Green Arrow Consulting, LLC or consultant's employees. Client shall
not pay any contributions to social security, unemployment insurance, Federal or
state withholding taxes nor provide any other contributions or benefits that
might be customary in an employer-employee relationship.

Non-Assignment. This Agreement shall not be assigned by either party without the
written consent of the other party.

Compensation. SEE SCHEDULE A-I

Notices. Any notice to be given by either party to the other hereunder shall be
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to such party at the address specified on the first
page of this Agreement or such other address as either party may have given to
the other in writing.

Modification and Waiver. This Agreement may not be altered or modified except by
writing signed by each of the respective parties hereof. No breach or violation
of this Agreement shall be waived except in writing executed by the party
granting such waiver.

Entire Agreement. This writing constitutes the entire Agreement between the
parties, and replaces and supersedes any previous agreement that may exist. This
Agreement can only be modified by a written contract signed by both parties. In
the event that any party brings suit to enforce any part of this Agreement, the
prevailing party shall recover attorney fees and legal costs.

Governing Law/Venue. This Agreement shall be governed under the laws of the
State of California and any claim arising here from shall be submitted to a
court of competent jurisdiction located in Riverside County, California.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

GREEN ARROW CONSULTING, LLC

By: /s/signed                                              Date:
12/04/2013                                    Thomas N. Mahoney, Managing
Director

By: /s/signed                                              Date:
12/04/2013                                   Vincent Palmieri, CEO

 

 

END


--------------------------------------------------------------------------------

SCHEDULE A-I
(COMPENSATION)


For the services to be rendered and performed by Green Arrow Consulting, LLC
Advisors, LLC/JT Trading, LLC during the term of this Agreement, Client shall,
upon acceptance of this Agreement, cause to be issued to the name of Green Arrow
Consulting, LLC:

250,000 144 restricted shares due upon the execution of this agreement for 6
Months of services.

 

GREEN ARROW CONSULTING, LLC

By: /s/signed                                              Date:
12/04/2013                                    Thomas N. Mahoney,  Managing
Director

By: /s/signed                                              Date:
12/04/2013                                    Vincent Palmieri CEO

 

 

END


--------------------------------------------------------------------------------

SCHEDULE A-2
(DESCRIPTION OF SERVICES)


 

Initial CEO Conference Call / Follow-Up Calls Can Be Recorded for Promotional
Use

Investment Considerations / Bullet Points Developed

1 to 4-Page Corporate Stock Profile Prepared

Press Release Writing, Conception and Strategy, and Scheduling Services

Chat Room/Social Media Management -Investor Sentiment Management

Daily Outbound Tele-Campaign to New Investors

Proactive Market Maker Communications and Relations

Bid Support and Other Strategic Bid / Ask Representation

Current Shareholder Relations, Communications & Management

 

Gathering of Contact "Information and Key Qualifying Data on All—Existing
Shareholders & Interested Investors

 

 

END


--------------------------------------------------------------------------------